DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bubnick et al. U.S. Pub. No. (2011/0097977 A1).

Referring to Claim 1: Bubnick et al. discloses a dressing tool (110 Figs. 11 and 12; Paragraph 0073) for dressing a plurality of grinding stones disposed in an annular array (the invention of Bubnick et al. has all the structure and is capable of grinding stones; see MPEP2114-II) on a surface of a grinding wheel, comprising:
a dressing part (140 Fig. 12) for dressing the grinding stones;
and a support part (120 including 130 Fig. 12) supporting (shown in Fig. 12) a reverse side of the dressing part (140 Fig. 12);
wherein the reverse side of the dressing part has a recess (recess where key 157 Fig. 13 is placed; Paragraph 0077; shown as G Fig. 1-A comprising of G1 and G2 Fig. 2-A inserted below) defined therein that has a depth (shown in Fig. 12 and Fig. 1-A inserted below) terminating short (Short as been construed as before or prior to the face side of the dressing part.) of a face side of the dressing part that is opposite the reverse side thereof and corresponding to a usage-limit thickness (when 140 is wearing thin, the bottom of 130 Fig. 12 would be used to gauge the usability of 140 and could be replaced as needed; see MPEP2114-II) of the dressing part.


    PNG
    media_image1.png
    189
    168
    media_image1.png
    Greyscale

Referring to Claim 2: Bubnick et al. discloses the dressing tool, wherein the recess (G Fig. 1-A inserted below) of the dressing part (140 Fig. 12) is of a straight shape (shown in Fig. 3-A inserted below; bottom of G2 Fig. 2-A appears to be straight when viewed from above) in a case where the dressing part (140 Fig. 12) is viewed from the reverse side thereof.

    PNG
    media_image2.png
    142
    155
    media_image2.png
    Greyscale

Referring to Claim 3: Bubnick et al. discloses the dressing tool, wherein the recess (G Fig. 1-A inserted below) of the dressing part (140 Fig. 12) is disposed radially outwardly of a center (shown where groove of key 157 Fig. 13 is disposed radially outwardly of a center in Fig. 18) of the dressing part (140 Fig. 12) in a case where the dressing part (140 Fig. 12) is viewed (shown Fig. 18) from the reverse side thereof.

Referring to Claim 4: Bubnick et al. discloses the dressing tool, wherein the recess (G Fig. 1-A inserted below) of the dressing part (140 Fig. 12) is of an annular shape (recess is meant to fit annular shape of 157 Fig. 13) in a case where the dressing part (140 Fig. 12) is viewed from the reverse side thereof.

Referring to Claim 5: Bubnick et al. discloses the dressing tool, wherein the recess (G Fig. 1-A comprising of G1 and G2 Fig. 2-A inserted below) of the dressing part (140 Fig. 12) includes a first recess (G1 Fig. 2-A inserted below) having a first depth and a second recess (G2 Fig. 2-A inserted below) having a second depth larger (shown in Fig. 12 and Figs. 1-A and 2-A inserted below) than the first depth.

    PNG
    media_image3.png
    185
    336
    media_image3.png
    Greyscale


Referring to Claim 6: Bubnick et al. discloses the dressing tool, wherein the first recess (G1 Fig. 2-A inserted above) and the second recess (G2 Fig. 2-A inserted above) overlap each other in depthwise directions (shown overlapping in Fig. 12 and Figs. 1-A and 2-A inserted above) thereof.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. U.S. Patent No. (8,382,558 B2), a dressing pad with multiple recesses.
Umbrell (U.S. Patent No. 8,607,399 B2), a polishing pad with multiple depth recesses.
Shinozaki (U.S. Pub. No. 2014/0179204 A1), a dressing pad with multiple depth/ off-center recesses.
Komukai et al. (U.S. Pub. No. 2003/0171081 A1), a polishing pad with an off-center recess. 
Moriyama et al. (U.S. Patent No. 7,166,013 B2), a polishing pad with multiple recesses.
Tian et al. (U.S. Pub. No. 2006/0276111 A1), a polishing pad with multiple depth recesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723